Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:  claim 4 has been amended to recite “surface of the body chamber” rather than “heart chamber” as in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 75, the limitation “its features retain properties under changes in viewing perspective that correspond to how objects retain properties in the visual field of the observer under the same changes in viewing perspective” is indefinite, because “how objects retain properties in the visual field of the observer under the same changes in viewing perspective” is vague and ambiguous, i.e. “how objects retain properties” is a subjective term, leaving the required retained properties indefinite.  That is, the claim is not merely broad, but subjectively vague due to the scope of “how objects retain properties” being interpreted based on an individual perspective, rather 
Applicant’s disclosure, e.g. page 22, indicates that “normal behavior” is described in contrast to a fisheye lens view, i.e. refers to a size of field of view, but does not actually define what field of view is considered “normal”.  It is recommended that instead of the claim limitation as written, Applicant instead rely on a negative recitation to capture this feature, i.e. “wherein the flattened 3-D model is not presented with a fisheye lens perspective”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12, 13, 72-74, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0274326 A1 (hereinafter Allain) in view of U.S. Patent Application Publication 2005/0105786 A1 (hereinafter Moreau-Gobard).
Regarding claim 1, the limitation “A method of producing an image of a heart chamber inner surface, the method comprising: transforming a source 3-D model of the heart chamber inner surface into a flattened 3-D model … producing an image from the flattened 3-D model, wherein the transforming process produces a flattened 3-D model having width, length, and depth” is taught by Allain (Allain discloses a system for visualizing the curved surfaces making up the heart by transforming the source 3D model points into a rectangular flattened 3D coordinate space, e.g. abstract, paragraphs 5-15, 61-66, figures 4-6.  More specifically, as described in paragraph 61, a portion of the 3D model corresponding to the heart surface or chamber is parameterized using r, representing distance from a reference point on a central axis, θ, representing a position along the inner curved surface around the central axis, and φ, representing the angular position around the central axis relative to a reference angular position, and the volume between the surfaces 401 and 407 comprise the entire myocardium of the heart or heart chamber.  Allain, paragraph 62, teaches that volumetric image is resampled using the θ, φ, and r parameters using a rectangular 3-D coordinate space, i.e. transforming the source 3-D model into a flattened 3-D model having width, length, and depth, corresponding to φ, θ, and r parameters, respectively.  Further, Allain teaches that the unfolded 3D model may be used to generate images, e.g. using the orthoviewer, paragraphs 62-66, or using a MIP volume rendering technique, e.g. paragraphs 13, 15.)
The limitations “flattened 3-D model comprising relief details of the heart chamber inner surface represented as relative differences in depth over an unwrapped and flattened surface extent … wherein the relief details are represented in depth” is taught by Allain (As noted above, Allain’s flattened 3-D model includes a depth dimension corresponding to the r parameter representing distance from the central axis.  The volume of the cardiac image corresponds to the volume between the two curved surfaces 401 and 407, each having a defined radius r and r2, and completely containing the heart chamber or outer walls of the entire heart.  While not explicitly stated by Allain, the volume between the curved surfaces 401 and 407 would not be exclusively myocardial tissue, i.e. as shown in figure 4A and 4B, the selected volume is a thickened shell surrounding a cylindrical cavity defined between two spheres, whereas the shape of the human heart or chamber thereof will not precisely match the selected volume, such that in addition to the portion of the volume image corresponding to myocardial tissue, there will be additional volume image portions within the selected volume, i.e. portions of the volume image between curved surface 401 and the inner myocardial surface and portions of the volume image between curved surface 407 and the outer myocardial surface.  As a result of the entire selected volume being resampled into the rectangular 3-D coordinate space, relief details of the myocardial surface will be represented in the depth dimension, r, i.e. for every φ, θ value, the distance between the curved surface 401 and the voxels representing the myocardial surface may be different from neighboring φ, θ value’s corresponding distance, such that relief details are represented by relative differences in depth in the depth dimension of the rectangular 3-D coordinate space which would be visible when the volume is rendered using volume visualization.)
The limitation “the width and length of the flattened 3-D model correspond to spherical angle positions in the source 3-D model” is partially taught by Allain (Allain, paragraph 61, teaches that the φ parameter, corresponding to the width in the flattened coordinate space, is represented as an angle around the central axis.  Allain, paragraph 61, teaches that the length of the central axis 404 is variable, i.e. the central axis position, orientation, and length, and r and r2 are selected such that the curved surfaces 401 and 407 completely contain the walls of the heart or heart chamber, such that it could implicitly have minimal length, i.e. a central point rather than axis, which would result in the θ parameter being analogous to an angular position rather than a distance.  Allain does not explicitly teach that the θ parameter, corresponding to length in the flattened coordinate space, corresponds to a spherical angle position, per se.)  However, this limitation is taught by Moreau-Gobard (Moreau-Gobard discloses a system for generating MIP rendered images of a coronary volume image in order to perform automatic coronary vessel segmentation, e.g. abstract, paragraphs 24-44.  Moreau-Gobard teaches that the heart, unlike other organs, has the shape of an ellipsoid, e.g. paragraphs 35, 40, and that a sampling of the 3D volumetric data can be modeled using a biaxial ellipsoid parameterized using longitude and latitude for determining sampling directions, e.g. paragraphs 37-39, and rays are cast through a range of voxel data along directions parameterized by the longitude and latitude and mapped to a horizontal and vertical pixel location on a 2D view, where each ray/pixel is mapped to a range of voxels N having intensities In in the depth direction of the flattened view, e.g. paragraphs 42-44.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allain’s volumetric heart model visualization system to use Moreau-Gobard’s biaxial ellipsoid model parameterization because Moreau-Gobard teaches that the heart naturally has the shape of an ellipsoid, and suggests using the parameterization for the same purpose of transforming volume elements including the wall of a heart from an original curved representation found in a volumetric image to an unfolded representation, motivating one of ordinary skill in the art to use Moreau-Gobard’s ellipsoid model parameterization in place of Allain’s to potentially improve the resulting resampling when Allain’s system is used to unfold the entire heart (as opposed to Allain’s alternative of unfolding a heart chamber).  The combination would merely require using Moreau-Gobard’s center of gravity G, latitude ϕ, and longitude ϕ as Allain’s central axis 404, φ, and θ parameters, respectively, with Allain’s r and r2 variables defining a depth range being analogous to Moreau-Gobard’s predefined range of sampling, paragraph 42.
Regarding claim 4, the limitation “wherein the flattened 3-D model also represents transformed positions from the volume of the source 3-D model away from the inner surface of the [heart] chamber” is taught by Allain (As discussed in the claim 1 rejection above, while not explicitly stated by Allain, the volume between the curved surfaces 401 and 407 would not be exclusively myocardial tissue, i.e. as shown in figure 4A and 4B, the selected volume is a thickened shell surrounding a cylindrical cavity defined between two spheres, whereas the shape of the human heart or chamber thereof does not precisely match the selected volume, such that in addition to the portion of the volume image corresponding to myocardial tissue, there will be additional volume image portions within the selected volume, i.e. portions of the volume image between curved surface 401 and the inner myocardial surface and portions of the volume image between curved surface 407 and the outer myocardial surface.  These additional volume portions correspond to positions in the source volume image which are away from the myocardial surface, i.e. at least some of the voxels will not neighbor a voxel representing myocardial tissue.)
Regarding claim 12, “wherein the transforming introduces a discontinuity between two portions of the flattened 3-D model which correspond to two different and adjacent portions of the inner surface of the heart chamber” is taught by Allain in view of Moreau-Gobard (Moreau-Gobard, e.g. paragraphs 39, 42, figure 1, teach that the biaxial ellipsoid projection uses longitude values in a range of –π to π mapped to the minimum and maximum horizontal coordinate value, respectively, resulting in a vertical discontinuity between longitudes –π and π, although these longitudes are adjacent to each other in the source 3-D model.)
Regarding claim 13, the limitation “wherein the transforming comprises converting a representation of the source 3-D model in spherical coordinates into 3-D Cartesian coordinates to produce the flattened 3-D model” is taught by Allain in view of Moreau-Gobard (As discussed in the claim 1 rejection above, Allain resamples the source cardiac image from the θ, φ, and r parameterization of the curved surface to a rectangular 3-D coordinate space of the flattened model.  Further, Allain’s system modified to use Moreau-Gobard’s biaxial ellipsoid parameterization uses spherical angle coordinates, i.e. center of gravity G, latitude ϕ, and longitude ϕ as Allain’s central axis 404, φ, and θ parameters, such that when Allain’s system uses Moreau-Gobard’s parameterization to unfold the cardiac image of the entire heart, the transformation is from the source 3D model in spherical coordinates into rectangular 3D coordinates, i.e. Cartesian.)
Regarding claim 72, the limitation “wherein the transformation is not a projection onto a 2D surface that collapses representation through a range of positions in depth to a single pixel or other 2-D image region” is taught by Allain (Allain’s resampling, paragraphs 61-62, is not a projection onto a 2D surface that collapses representation of a range of depth positions to a single pixel.)
Regarding claim 73, the limitation “wherein the transformation is 1:1, so that positions in the flattened 3-D model uniquely correspond to positions in the source 3-D model” is taught by Allain (Allain’s resampling process is 1:1, i.e. for each grid point in the rectangular grid, there is a resampled point from the source 3D model, e.g. paragraph 62.)
Regarding claim 74, the limitation “transforming from 3D coordinate positions to 3D coordinate positions using a 3D transformation function which maps at least part of said 3D model to at least part of said flattened 3D model” is taught by Allain (Allain’s resampling process, e.g. paragraph 62, transforms points from the source model into the rectangular three-dimensional coordinate space, and includes all or part of the heart, e.g. paragraph 61.)
Regarding claim 76, the limitation “wherein the flattened 3-D model is not presented with a fisheye lens perspective” is taught by Allain (Allain does not teach or otherwise suggest presenting the flattened 3-D model with a fisheye perspective.)

Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0274326 A1 (hereinafter Allain) in view of U.S. Patent Application Publication 2005/0105786 A1 (hereinafter Moreau-Gobard) as applied to claim 1 above, and further in view of “Nonlinear Virtual Colon Unfolding” by Anna Vilanova Bartroli, et al. (hereinafter Bartroli) in view of “Panorama Based Point Cloud Reduction” by Hamidreza Houshiar, et al. (hereinafter Houshiar).
Regarding claim 69, the limitation “wherein a straight linear region extending from one edge of the flattened 3-D model to another edge of the flattened 3-D model distorts distances relative to the source 3-D model by substantially the same amount through the linear region” is not explicitly taught by Allain or Moreau-Gobard (Allain does not address distortion of the flattened model relative to the source model.  Moreau-Gobard does not address distortion, per se, but does suggest that alternative ellipsoid flattening techniques could be applied, e.g. paragraph 35 noting that the flattening technique is a cartography method, paragraph 43 suggests an alternate solution may be based on Mercator projection, which is another well-known cartographic projection.)  However, this limitation is suggested in view of Bartroli and Houshiar (Bartroli discloses a technique for virtual organ unfolding, e.g. abstract, sections 3, 4, 5, and notes that all unfolding methods introduce some kind of deformation or distortion, e.g. section 2, paragraphs 3, 4, 8, and that it is desirable to achieve length and area preservation in an unfolded model, e.g. section 5, paragraph 2.  Further, Houshiar describes a system for transforming scanned 3D data represented in spherical coordinates to Cartesian 3D coordinates as a flattened panoramic representation, e.g. abstract, section 1, paragraphs 1-4, section 3-3.6, figures 3-11, and describes the different types of distortions introduced by several commonly known panoramic projections, e.g. the Mercator projection has angle preservation and some area preservation, and the Pannini projection does not distort vertical or central radial lines but does transform horizontal lines into curves.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allain’s volumetric heart model visualization system, using Moreau-Gobard’s biaxial ellipsoid model parameterization, to substitute any of Houshiar’s panoramic projections for Moreau-Gobard’s projection of paragraph 42 because Moreau-Gobard suggests alternative cartographic projections could be used such as Mercator projection (paragraphs 35, 43), and because Bartroli teaches that achieving length and area preservation in an unfolded model is desirable and Houshiar teaches that different panoramic projections achieve different types of length, area, and/or angle preservation.
Regarding claim 70, the limitation “wherein the amount of distortion along the linear region is adjustable by user selection” is not explicitly taught by Allain as modified in view of Moreau-Gobard, Bartroli, and Houshiar (As noted in the above rejection, it would have been obvious to one of ordinary skill in the art to substitute any of Houshiar’s panoramic projections for Moreau-Gobard’s projection of paragraph 42, in light of Houshiar teaching the different projections achieve different types of length, area, and/or angle preservation, and Bartroli teaching that length and area preservation are desirable in an unfolded model.  It is additionally noted that this substitution simply amounts to substituting one of the sets of equations taught by Houshiar in section 3 for Moreau-Gobard’s equation of paragraph 42.  While none of the references explicitly teach providing the user with the ability to select from the different available projections, Official Notice is taken of the fact that it is old and well-known in the art of computer graphics interfaces to provide a user input element, e.g. drop down boxes or radio button interfaces, for selecting among a group of known alternatives, e.g. selecting a text color or font in a word processor, in order to allow a user to control a program as desired.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allain’s volumetric heart model visualization system, using Moreau-Gobard’s biaxial ellipsoid model parameterization, substituting any of Houshiar’s panoramic projections for Moreau-Gobard’s projection, to allow a user to select the substitute projection using a user interface element in order to control the program as desired.  As noted above this would merely require substituting one of the sets of equations taught by Houshiar in section 3 for Moreau-Gobard’s equation of paragraph 42, which would be selected by the user, and allow the user to visually evaluate the resulting distortions introduced by the different projections, and further to select the one which has a high or satisfactory level of length, angle, and/or area preservation as suggested by Bartroli.  

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0274326 A1 (hereinafter Allain) in view of U.S. Patent Application Publication 2005/0105786 A1 (hereinafter Moreau-Gobard) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0055681 A1 (hereinafter Koyrakh) in view of “Intraprocedural fusion of electroanatomical maps (EAM) with imaging data based on rapidly-sampled volumetric point clouds from continuous EAM catheter tracking” by R.C. Chan, et al. (hereinafter Chan) in view of “Drishti, A Volume Exploration and Presentation Tool” by Ajay Limaye (hereinafter Limaye).
Regarding claim 71, the limitation “collecting data for said source 3D model using an intrabody probe, wherein said producing an image includes displaying a representation of said probe on said image at a position also transformed using said transforming” is not explicitly taught by Allain (Allain does not teach displaying a representation of an intrabody probe collecting data for the source 3D model being transformed using the same transformation for generating the flattened 3D model.)  However, this limitation is suggested by Koyrakh in view of Chan (Koyrakh describes a system for visualizing and analyzing cardiac arrhythmias using an unfolded representation of a 3D heart model, e.g. abstract, paragraphs 35, 40, 44, figures 8, and 9.  Koyrakh further teaches that the electrodes on the catheters capture data used to generate a voltage map for coloring the model, e.g. paragraphs 22-36, 55-60, and that it is beneficial for the electrodes to be presented on the flattened representation, e.g. paragraphs 44, 55, 57.  While Allain’s system relies on selecting a subvolume of a volumetric cardiac image for unfolding, e.g. paragraphs 61, 62, Koyrakh’s system unfolds a surface geometry model to a flattened representation, e.g. paragraphs 39-54, such that Koyrakh’s suggested improvement is not directly applicable to Allain’s system, but Chan describes a system which, analogous to Koyrakh’s system, registers a preoperative CT volume image of a heart to the coordinate system of a electroanatomical mapping system in order to present a fused volumetric image including localization of the catheter capturing data, e.g. abstract, sections 1, 2, figures 1, 8, with figure 1 showing the overall process, and figure 8B showing the resulting registration within the volumetric image.  Allain’s system, like Chan’s system, relies on a volume image of the heart, such that Chan’s registration technique would allow Allain’s system to fuse the tracked catheters/electrodes into the volume image as taught by Koyrakh)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allain’s volumetric heart model visualization system, using Moreau-Gobard’s biaxial ellipsoid model parameterization, to include representation of catheter electrodes in the volumetric model and the unfolded model as suggested by Koyrakh, using Chan’s intraprocedural fusion technique to combine the catheter electrode representations into the volumetric model as taught by Koyrakh, e.g. paragraph 55, figure 8.  As previously discussed in the claims 1 and 4 rejections above, the shape of the human heart or chamber thereof does not precisely match the selected volume, such that in addition to the portion of the volume image corresponding to myocardial tissue, there will be additional volume image portions within the selected volume, and Chan’s fusion technique places the catheter representation directly into the 3D volume image in proximity to the surface of the heart, i.e. the catheter representation will, in at least some instances, be within the selected volume.  In these instances where the catheter representation is within the selected volume, Allain’s flattening transformation, paragraphs 61-62, will also transform the catheter representation into the flattened 3D representation.  Further, one of ordinary skill in the art would recognize that Koyrakh’s suggested feature of including representations of the catheter in the unfolded image is assured simply by setting the value of r, controlling the inner curved surface 401, such that in addition to the myocardial tissue being contained between the surfaces 401 and 407, the catheter representation(s) are contained therein, and by extension, transformed into the flattened 3-D model as with the rest of the selected volume between the two surfaces, as described by Allain in paragraphs 61-62, achieving Koyrakh’s goal of presenting the catheter locations on the flattened model for easier understanding, e.g. paragraph 57.  
The limitation “overlaying a part of said image” is implicitly taught by Allain in view of Koyrakh and Chan (As discussed above, Allain’s volumetric heart modeling system, modified in view of Koyrakh and Chan, would include catheter representation(s) in the flattened model for easier understanding by a user.  Further, as noted in the claim 1 rejection above, Allain, e.g. paragraphs 13, 15, teaches that the flattened model can be visualized using any volume visualization mode, but only specifically mentions an orthoviewer, which presents slices rather than 3D views, and MIP projections, which may not necessarily show the catheter “overlaying” part of the image of the flattened myocardial tissue, due to selecting the minimum or maximum intensity along a given viewing ray.  As noted, Allain teaches any volume visualization mode may be used, such that it would have been implicit to one of ordinary skill in the art that in at least some modes, the catheter representation would be visible over the image of the flattened 3D myocardium when the camera is viewing the internal side of the flattened model.  In the interest of compact prosecution, Limaye is cited for teaching alternative volumetric visualization modes.)  However, this limitation is taught by Limaye (Limaye, e.g. abstract, sections 2, 3, describes Drishti, a volume exploration tool, which performs direct volume rendering, such that depending on selected transfer functions, different elements in a volumetric image can be displayed simultaneously, with objects/elements nearer to the viewpoint overlaying objects/elements further from the viewpoint, as shown in figures 3, 4, e.g. figure 3c shows a rock dataset having green pores (identified in figure 6 caption) overlaying the brown rock.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allain’s volumetric heart model visualization system, using Moreau-Gobard’s biaxial ellipsoid model parameterization, using Chan’s intraprocedural fusion technique to combine the catheter electrode representations into the volumetric model in order to include representation of catheter electrodes in the volumetric model and the unfolded model as suggested by Koyrakh, to use Limaye’s Drishti tool to perform direct volume rendering of the flattened 3D model because Allain teaches that any volume visualization mode may be used, and does not provide details of other volume visualization modes.  As discussed above, direct volume rendering of the flattened 3D myocardium model including the catheter representations would create image(s) including the catheter representations overlaying the flattened 3D myocardium when viewed from the internal side of the model.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0274326 A1 (hereinafter Allain) in view of U.S. Patent Application Publication 2005/0105786 A1 (hereinafter Moreau-Gobard) as applied to claim 1 above, and further in view of “Drishti, A Volume Exploration and Presentation Tool” by Ajay Limaye (hereinafter Limaye).
Regarding claim 75, the limitation “wherein said flattened 3-D model represents at least 80% of said surface” is taught by Allain (Allain teaches, e.g. paragraph 61, that the myocardium of the heart chamber is completely contained within the two curved surfaces, where the flattened model is created by sampling the entire volume between the two curved surfaces, e.g. paragraph 62.)
The limitation “its features retain properties under changes in viewing perspective that correspond to how objects normally behave in the visual field of an observer” is not explicitly taught by Allain (Allain teaches that the flattened model can be visualized using any volume visualization mode, but only specifically mentions an orthoviewer, which presents slices rather than 3D views, and MIP projections, e.g. paragraphs 13, 15, and does not discuss changes in viewing perspective, per se.)  However, this limitation is taught by Limaye (Limaye, e.g. abstract, sections 2, 4, describes Drishti, a volume exploration tool, which performs direct volume rendering, and allows a user to move the viewpoint relative to the volume, e.g. as described in section 4, a user is able to move the camera to different positions to generate an animation path.  Further, as can be seen from the figures, e.g. figures 3, 4f, 4h, 5, the field of view is a “normal” field of view, i.e. not a fisheye perspective as described in Applicant’s disclosure with respect to the claimed feature on page 22.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allain’s volumetric heart model visualization system, using Moreau-Gobard’s biaxial ellipsoid model parameterization, to use Limaye’s Drishti tool to perform direct volume rendering of the flattened 3D model because Allain teaches that any volume visualization mode may be used, and does not provide details of other volume visualization modes.  

Response to Arguments
Applicant’s arguments, see page 7, filed 8/12/21, with respect to the first 35 U.S.C. 112 b rejection of claim 75 have been fully considered and are persuasive.  The first 35 U.S.C. 112 b rejection of claim 75 has been withdrawn. 
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. 
Applicant’s remarks assert that claim 75 is made definite by removing the “normally behave” language, however, the claimed scope remains subjectively broad, i.e. it is not apparent what properties are covered by the claimed scope.  Therefore, Applicant’s remarks are not persuasive.
Applicant asserts on page 8 of the remarks that because claim 1 is limited to visualizing a heart chamber inner surface, and the rejection indicates that one of ordinary skill in the art would be motivated to use Moreau-Gobard’s ellipsoid model parameterization in place of Allain’s to unfold the entire heart, as opposed to the alternative of a heart chamber, the amended claim is allowable over the previous combination.  However, Applicant’s remarks do not suggest how an unfolded model of the entire heart would fail to include the surfaces of the heart chambers themselves, and therefore fail to identify an actual difference between the amended limitation and the previously applied combination of references, and therefore cannot be considered persuasive.
Applicant asserts that Allain teaches “two types of “things””, asserting that paragraph 11 teaches that a 2D surface is provided by the unfolding and flattening process.  However, Applicant’s remarks fail to address the cited portions of Allain describing the flattening process as creating a 3D volume in which the curved parameterization of the volumetric shell of the heart is mapped into a flattened domain, e.g. as shown in figure 4, the parametrized volume between curved surfaces 401 and 407 is mapped to 3 dimensions of voxels, as shown in figure 5.  Applicant’s remarks are entirely limited to paragraphs 11-13, which are summarizing the invention, rather than the actual cited portions of Allain, e.g. paragraphs 61-66, on which the rejection is based, and therefore cannot be considered persuasive.
Applicant asserts that “it does not seem to represent anything as relative differences in depth … Any relief details (if any) captured by Allain’s method would, apparently, be shown as in any 3D image of the heart (though deformed).”  Again, Applicant’s remarks are limited to paragraphs 11-13, and ignore the description of Allain’s flattening process parameterizing the volume between two curved surfaces.  That is, as summarized in paragraph 11, curved surfaces are flattened, i.e. the parameter value r corresponding to different distances from the central axis (or point) defines different surfaces or layers between the two curved surfaces, which are flattened through the parameterization into a stack of flattened surfaces representing a volume image as summarized in paragraph 12, where the volume image created from the stack of flattened surfaces may be visualized using conventional volume visualization means.  Volume visualization of the volume created from stack of flattened surfaces would include relief details, as explained in the rejection.  Therefore, contrary to Applicant’s interpretation of Allain, Allain in fact teaches creating a flattened volume representation of the entire heart, which can be visualized using conventional volume visualization techniques, allowing the viewer to observe relief details in the flattened volume representation.
Applicant asserts that Moreau-Gobard does not teach the asserted missing relief details, but as discussed above, these details are already taught by Allain’s volume rendering of the flattened volume representation.
Applicant’s remarks further assert that one of ordinary skill in the art would not perform the modification of the rejection.  Applicant acknowledges that Allain teaches performing volume rendering of the flattened volume representation in paragraph 13, and asserts that this volume is in contrast to Moreau-Gobard’s use of MIP.  Applicant’s remarks do not actually address the explanation of the rejection, in which the parameterization used to generate the flattened volume representation is modified in view of Moreau-Gobard’s parameterization of the unflattened volume to map the MIP image to a flattened image plane.  Therefore, this assertion is not persuasive because it does not address the actual modification of the rejection.
Applicant further asserts that one of ordinary skill in the art would not use ellipsoids as curved shells.  Applicant’s first point again erroneously asserts that Allain does not capture relief details based on an erroneous interpretation of the reference, as discussed above.  Applicant’s second point asserts that “capturing an elliptic approximation to the shape of the heart is not sufficient for Allain’s purposes” but Applicant’s remarks do not actually demonstrate that ellipsoid shells could not capture the heart in its entirety, and instead simply conclude that this is true without providing actual evidence to support the conclusion.  Applicant’s third point asserts that Allain’s coordinate system is non-trivial, and is used with adaptive imaging, and asserts again, without evidence or rationale, that ellipsoid shapes would defeat this purpose.  Applicant’s fourth point is that Moreau-Gobard emphasizes segmentation accuracy is not critical, however segmentation is a different operation than volume visualization, and Allain is directed to volume visualization such that segmentation accuracy is not relevant.  Applicant’s fifth point asserts that Allain would not use a modeling method that compromises shape-matching, although Allain does not teach that the shell must match the shape of the heart, but rather contain it.  Applicant’s sixth point is that Allain and Moreau-Gobard are directed to different problems.  Applicant’s final point is that the rejection does not explain why one of ordinary skill would modify Allain “with a less accurate modeling technique”.
In response to all of Applicant’s points, it is noted that Applicant’s remarks fail to actually discuss the basis of the combination as described in the rejection.  That is, as noted, Allain, paragraph 61, teaches that the φ parameter, corresponding to the width in the flattened coordinate space, is represented as an angle around the central axis.  Allain, paragraph 61, teaches that the length of the central axis 404 is variable, i.e. the central axis position, orientation, and length, and r and r2 are selected such that the curved surfaces 401 and 407 completely contain the walls of the heart or heart chamber, such that it could implicitly have minimal length, i.e. a central point rather than axis, which would result in the θ parameter being analogous to an angular position rather than a distance.  Allain does not explicitly teach that the θ parameter, corresponding to length in the flattened coordinate space, corresponds to a spherical angle position, per se, but this is taught by Moreau-Gobard.  The combination would merely require using Moreau-Gobard’s center of gravity G, latitude ϕ, and longitude ϕ as Allain’s central axis 404, φ, and θ parameters, respectively, with Allain’s r and r2 variables defining a depth range being analogous to Moreau-Gobard’s predefined range of sampling, paragraph 42.  That is, Allain does not describe any minimum length of the central axis, such that it would have already been implicit to one of ordinary skill in the art that a central axis length of 0 is within the scope of Allain’s contemplated disclosure, because it is not otherwise ruled out.  As such, Moreau-Gobard’s contribution is merely showing that one of ordinary skill in the art would not consider an ellipsoidal shell parameterization of the heart to be unreasonable, leading to the modification of Allain that is merely setting a single parameter to 0.  Thus, contradicting Applicant’s second through sixth points, Allain does not exclude the ellipsoid model of Moreau-Gobard, and one of ordinary skill in the art would reasonably recognize that the parameterization of Moreau-Gobard is within the scope of Allain’s disclosed parameterizations, and be reasonably motivated to try using Moreau-Gobard’s model to potentially improve sampling in Allain’s system, given that the modification is merely adjusting a single parameter to 0, and not otherwise modifying how Allain’s system functions.  Further, this contradicts Applicant’s seventh point, i.e. as noted by Applicant “good visualization quality is not easy to achieve and requires many tweaks” such that one of ordinary skill in the art would have expected to spend substantial trial and error effort tweaking parameter values in Allain’s system, and trying Moreau-Gobard’s parameterization would not substantially increase the trial and error process as it would merely be one additional trial, and could lead to improved results.  Therefore, Applicant’s remarks cannot be considered persuasive because they do not actually address the explanation of the rejection, i.e. Applicant’s remarks do not explain why one of ordinary skill in the art would find it unreasonable to even attempt to improve Allain’s parameterization in view of Moreau-Gobard, and instead simply provide reasons why the result might not be satisfactory, which is not, per se, indicative of non-obviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619